The appeal is from a judgment condemning appellant to confinement in the penitentiary for two years, upon conviction under an indictment which charged that he uttered certain language in the presence and hearing of a named citizen of the United States, which language was disloyal to the United States, calculated to bring it into disrepute, and said under circumstances reasonably calculated to provoke a breach of the peace. *Page 343 
There are no statement of facts nor bills of exceptions. The validity of the Act of the Legislature under which the prosecution is had, in so far as it bears on the facts charged, was upheld in the case of Ex Parte Ben F. Meckel, No. 5081, this day decided.
The judgment is affirmed.
Affirmed.